Order reversed and proceeding remitted to Special Term for the entry of an order granting the relief prayed for in the petition. This petition designated no one for the party position of member of the county committee. Petitioner; as a party committee chairman, had standing under subdivision 3 of section 330 of the Election Law to bring this proceeding although he had not previously filed objections with the board of elections. No opinion.
Concur: Conway, Ch. J., Desmond, Dye, Fuld, Froessel, Van Voorhis and Burke, JJ.